Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F SENIOR FLOATING RATE NOTES, DUE JANUARY 23, 2017 FINAL TERM SHEET DATED JANUARY 15, 2014 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: Senior Floating Rate Notes, due January 23, 2017 Expected Ratings1: Aa3 / AA- / AA (Stable / Stable / Stable) Principal Amount: Issue Price: 100% Trade Date: January 15, 2014 Settlement Date: January 23, 2014 Maturity Date: January 23, 2017 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 3 Month USD LIBOR plus 33 bps payable and reset quarterly Fees: 0.15% Interest Payment Dates: Quarterly on the 23rd of each January, April, July and October, beginning April 23, 2014 Payment Convention: Modified following business day convention, adjusted Business Days: London, New York, Toronto Day Count Fraction: Actual / 360 Listing: None Optional Redemption: None 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. CUSIP / ISIN: 78010UNY9 / US78010UNY90 Lead Managers and Joint Book Runners: RBC Capital Markets, LLC Deutsche Bank Securities Inc. Co-Managers: ANZ Securities, Inc. Capital One Securities, Inc. ING Financial Markets LLC nabSecurities, LLC Natixis Securities Americas LLC SG Americas Securities, LLC Standard Chartered Bank SunTrust Robinson Humphrey, Inc. UBS Securities LLC Wells Fargo Securities, LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering.You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829 or Deutsche Bank Securities Inc. at 1-800-503-4611.
